Citation Nr: 1644580	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-16 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a stomach condition. 

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active duty from September 1973 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2016, the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

These matters were before the Board in May 2016.  Unfortunately, another remand is required. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

While further delay is regrettable, further development is required prior to appellate review.  

There appear to be outstanding VA treatment records.  Specifically, a July 7, 2016 non-VA care gastroenterology note indicated that a consultation request had been approved to provide a "NVCC GI EGD on 06/29/16" and that the scheduler would be alerted.  A review of the record does not reveal results from a June 29, 2016 esophagogastroduodenoscopy (EGD).  In light of the above and considering the note is dated in July 2016 and indicates it was an upcoming appointment, the Board assumes that the note contains a typographical error and was referring to a future non-VA appointment scheduled for July 29, 2016.  As the outstanding EGD report is relevant to the Veteran's pending appeal for service connection for a stomach condition, the record must be obtained.  

Additionally, VA treatment records from August 23, 2009, September 17, 2009, August 25, 2010, September 13, 2010, September 16, 2010, September 28, 2010, March 9, 2011, November 28, 2014, October 9, 2015, January 3, 2015, January 14, 2015, January 15, 2015, January 5, 2016, and January 10, 2016 indicate that various non-VA progress notes and fee basis records were scanned into VistA Imaging.  However, a review of the claims file does not reveal the referenced non-VA records.  Accordingly, on remand the above referenced records and any updated VA treatment records must be associated with the claims file. 

Additionally, the Board finds that addendum opinions are needed with respect to the May 2016 VA examinations.  

With regard to hypertension, the examiner opined that the condition was less likely    as not related to service.  In support of that finding, the examiner noted that the Veteran's service treatment records were silent for a diagnosis or treatment for a blood pressure condition and VA treatment records indicate that the Veteran was     not diagnosed with hypertension until June 2006, which is more than 30 years after his discharge from service.  However, the Veteran's service treatment records from August 1974 and September 1974 indicate diastolic blood pressure readings of 90mm or greater.  Additionally, VA and private treatment records as early as October 1996 note a diagnosis of hypertension.  In light of the above, an addendum opinion is warranted. 

With regard to the Veteran's claimed stomach condition, the examiner stated that the Veteran did not have a stomach or duodenum condition and did not have any signs  or symptoms due to a stomach or duodenum condition.  However, in rendering the opinion the examiner noted that while the Veteran did not have a formally diagnosed stomach condition he had liver problems and a stroke that have caused stomach discomfort as well as a hernia, which could cause stomach discomfort.  The examiner opined that the hernia was less likely as not related to service.  In support of that finding, the examiner noted that a review of the Veteran's treatment files reflected an acute complaint and treatment for abdominal pain, nausea, vomiting, and diarrhea that was treated and resolved as evidenced by the Veteran completing his active service and not being diagnosed or having stomach problems or complaints until more than 30 years after his discharge from service.  

In concluding that the Veteran did not have a stomach condition, the examiner         did not address VA treatment records dated in 2014 and 2015 indicating that the Veteran's abdominal symptoms were presumed and/or most likely due to irritable bowel syndrome (IBS).  The examiner did not explain the rationale in support of     her finding that the Veteran's abdominal symptoms were attributable to his liver problems, stroke, and hernia rather than a distinct stomach condition.  Additionally, the examiner, when noting that the problem in service was acute, did not adequately address in-service treatment for stomach symptoms numerous times between August 1974 and October 1975 that noted his symptoms were chronic.  Additionally, VA medical records as early as December 1995 indicated that the Veteran had abdominal pain.  In light of the above, another VA examination and opinion is warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VA treatment records dating since July 14, 2016, as well as  the non-VA records and fee basis records referenced in the August 23, 2009, September 17, 2009, August 25, 2010, September 13, 2010, September 16, 2010, September 28, 2010, March 9, 2011, November 28, 2014, October 9, 2015, January 3, 2015, January 14, 2015, January 15, 2015, January 5, 2016, and January 10, 2016 VA  treatment records that were scanned into VistA.  

These records must be made a part of the Veteran's file so that they can be reviewed by the Board.  All attempts to obtain these records must be documented in the claims file.  If records do not exist, the claims file should be annotated and the Veteran notified that records do not exist.

2.  Ask the Veteran to provide a complete release form with the names and address of all medical care providers who have treated him for his disabilities on appeal.  After securing any necessary releases, the AOJ should request any relevant updated or outstanding records identified.  If any such records are unavailable, the Veteran should be notified. 

3.  After the above development is completed to the extent possible, return the claims file to the VA examiner who conducted the May 2016 VA hypertension examination, if available, to obtain an addendum opinion.  If the original examiner is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  If  a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion stating whether the Veteran's hypertension at least as likely as not (50 percent probability or greater) began in service    or is otherwise related to service.  The examiner should explain why or why not.

In so opining, the examiner should address the significance, if any, of the Veteran's service treatment records in August 1974 and September 1974 documenting diastolic blood pressure readings of 130/96 and 122/90, respectively.  

4.  Schedule the Veteran for a VA examination to determine the relationship, if any, between his claimed stomach condition and his military service.  Following review of the claims file, the examiner should identify any diagnosed stomach condition present.  For any diagnosed stomach condition, to include irritable bowel syndrome   as noted in VA treatment records, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) related to service, to include the Veteran's in-service treatment for abdominal pain, nausea, vomiting, and diarrhea.  The examiner should explain why or why not.

In so opining, the examiner should reconcile his or her diagnosis with the VA treatment records indicating that the Veteran's abdominal symptoms were presumed or most likely due to IBS.  The examiner should also address the Veteran's assertions of continued post-service abdominal pain and gastrointestinal symptomatology. 

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

